DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel (US 2006/0200040) in view of Bruszewski (US 2009/0234348).
Regarding claims 2, 6, 8, 10 and 11, Weikel discloses a tissue resection system (fig. 9) with a handle (530) connected to an elongated sleeve assembly (588) including a windowed outer sleeve (window 564 in cannula 590) and a axially and rotatably movable inner sleeve (555, paragraph [0064]), a capture channel (either some proximal part of 555 or 592) and a flow channel defined between an outer surface of the inner sleeve and an inner surface of an outer sleeve (594). Weikel further discloses a fluid source under positive pressure for pumping fluid into a proximal end of the flow .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel and Bruszewski, further in view of Zadno-Azizi (US 5,833,644).
Regarding claims 3-5, Weikel does not disclose whether the flow is provided at a constant or non-constant/pulsed rate during the cycle. However, constant or non-constant rates are the only two possibilities and the fact that Applicant has claimed both suggests that neither produces an unexpected result. Further, it is well established that irrigation and aspiration can be applied in a continuous or non-continuous manner suggesting they are functionally equivalent (MPEP 2144.06), as taught by Zadno-Azizi .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel and Bruszewski, further in view of Fritsch (US 2008/0045859).
Regarding claim 7, Weikel does not disclose the volume of fluid used to push tissue. However, since a fluid is used there must be some volume and Applicant has not disclosed that the claimed volume range is critical or produces an unexpected result. Fritsch discloses a medical device which uses a pump that dispenses liquid in 0.5-700 cc increments ([0102]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the system of Weikel-Bruszewski to use any commonly known volume of fluid to assist the movement of tissue during a cycle of the cutting tube, including any value between 0.5-700 cc as taught by Fritsch, that would produce the predictable result of moving tissue in a desired manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel and Bruszewski, further in view of Hibner (US 2011/0046513).
Regarding claim 9, since the system Weikel-Bruszewski includes a fluid pathway that extends through the handle, some part of that pathway could be considered a “fluid reservoir” which would temporarily hold fluid (i.e. as the fluid passes through the handle). However, more narrowly, handles with fluid reservoirs are fairly common in the art. Hibner, for example, discloses a tissue resecting system that includes a tissue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794